


110 HR 6900 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6900
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Cazayoux
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to clarify that Federal disaster assistance may be
		  provided to provide reimbursement for certain amounts paid in insurance
		  deductibles, and for other purposes.
	
	
		1.Disaster relief for amounts
			 paid in insurance deductibles
			(a)In
			 generalSection 312(b) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5155(b)) is amended by adding at the end the following:
				
					(4)Insurance
				deductiblesThis section
				shall not prohibit the provision of Federal assistance to a person as
				reimbursement for all or any part of the amount of a deductible the person is
				required to pay as a condition for the receipt of benefits under an insurance
				policy that has been obtained by the person pursuant to section
				311.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to a major disaster or emergency declared by the President on or after
			 September 1, 2008.
			
